Citation Nr: 9923085	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-31 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

Entitlement to service connection for hearing loss.  

Entitlement to service connection for residuals of burns of 
the head and face.  

Entitlement to service connection for a tumor/lipoma.  

Entitlement to service connection for chronic obstructive 
pulmonary disease.  

Entitlement to service connection for bronchitis.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
August 1997 which denied the claimed benefits.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for hearing 
loss is not accompanied by any medical evidence in support of 
the claim.  

2.  The claim for service connection for hearing loss is not 
plausible.  

3.  The veteran's claim for service connection for residuals 
of burns of the head and face is not accompanied by any 
medical evidence in support of the claim.  

4.  The claim for service connection for residuals of burns 
of the head and face is not plausible.  

5.  The veteran's claim for service connection for a 
tumor/lipoma is not accompanied by any medical evidence in 
support of the claim.  

6.  The claim for service connection for a tumor/lipoma is 
not plausible.  

7.  The veteran's claim for service connection for chronic 
obstructive pulmonary disease is not accompanied by any 
medical evidence in support of the claim.  

8.  The claim for service connection for chronic obstructive 
pulmonary disease is not plausible.  

9.  The veteran's claim for service connection for bronchitis 
is not accompanied by any medical evidence in support of the 
claim.  

10.  The claim for service connection for bronchitis is not 
plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for residuals of burns 
of the head and face is not well grounded.  38 U.S.C.A. 
§ 5107.

3.  The claim for service connection for a tumor/lipoma is 
not well grounded.  38 U.S.C.A. § 5107.

4.  The claim for service connection for chronic obstructive 
pulmonary disease is not well grounded.  38 U.S.C.A. § 5107.

5.  The claim for service connection for bronchitis is not 
well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records are completely negative for 
complaints, clinical findings, or diagnoses relative to 
hearing loss, burns of the head or face, a lipoma or other 
tumor, chronic obstructive pulmonary disease (COPD), or 
bronchitis.  The report of the veteran's separation 
examination states that his head, face, and skin were normal, 
that his hearing was 15/15 to whispered voice, and that his 
respiratory system was normal.  Under "History of illness or 
injury," the report does not list any respiratory injury due 
to breathing smoke or any facial burn injury.  

Private medical records dated from January 1993 to April 1996 
show treatment for a variety of ailments, including COPD and 
bronchitis.  The records indicate that he was treated with 
inhalers for his lung disease, which was due to asbestos 
exposure and smoking in the past.  One report notes a 
diagnosis of a cyst on his back.  Those treatment records do 
not reflect any complaints or clinical findings regarding 
hearing loss, residuals of facial burns, or a lipoma or other 
tumor.  

VA outpatient clinic records dated from March 1995 to January 
1997 also show treatment for COPD and other ailments.  

There is no medical evidence that any examiner has attributed 
the veteran's current respiratory disease to inhalation of 
smoke during service or to any other disease or injury in 
service.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Only the evidence in support of the 
claim is to be considered in making that determination and, 
generally, a presumption of credibility attaches to that 
evidence.  Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

Hearing loss

There is no medical evidence that the veteran had any hearing 
loss in service or that he currently has any hearing loss.  

It a threshold criterion for service connection that a 
claimant have a current disability.  The veteran has not met 
his initial burden of submitting evidence meeting any of the 
criteria set forth by the Court in Caluza.  In the absence of 
such evidence, his claim for service connection for hearing 
loss is not plausible and so must be denied as being not well 
grounded.  

Residuals of burns of the head and face

For purposes of determining whether a claim is well grounded, 
the veteran's assertions regarding injuries he may have 
sustained in service must be presumed to be credible.  
However, whether or not he sustained any burns to his face or 
head in service, there is no medical evidence of any 
residuals of such burns whatsoever, either in service or at 
any time since his separation from service.  As to this 
issue, the veteran has not met any of the Caluza criteria for 
a well grounded claim.  Lacking such evidence, his claim is 
not plausible and so must be denied as being not well 
grounded.  

Tumor/lipoma

There simply is no medical evidence that the veteran has ever 
had a lipoma or other tumor.  The veteran has likewise not 
met any of the Caluza criteria as to this issue.  Lacking 
such evidence, his claim is not plausible and so must be 
denied as being not well grounded.  

COPD and bronchitis

The medical does show that the veteran has been treated in 
recent years for COPD and bronchitis.  His respiratory 
disorders have been variously attributed to asbestos exposure 
(date unknown) and cigar smoking.  No examiner has related 
either respiratory disorder to inhalation of smoke during 
service or otherwise to service.  Although the veteran's 
assertions concerning his breathing of smoke during service 
are accepted as credible, the service medical records do not 
note the presence of any respiratory complaints, abnormal 
clinical findings, or diagnoses.  The report of his 
separation examination indicates that his respiratory system 
was normal.  

While it is clear that the veteran currently has the claimed 
respiratory disorders, there is no medical evidence of any 
chronic respiratory disorder during service and no examiner 
has attributed his current COPD or bronchitis to smoke 
inhalation during service or to any other incident in 
service.  Accordingly, the veteran has not met 2 of the 
Caluza criteria.  Therefore, his claims concerning service 
connection for COPD and bronchitis are not plausible and so 
must be denied as being not well grounded.  


ORDER

In the absence of a well grounded claim, service connection 
for hearing loss is denied.  

In the absence of a well grounded claim, service connection 
for residuals of burns of the head and face is denied.  

In the absence of a well grounded claim, service connection 
for a tumor/lipoma is denied.  

In the absence of a well grounded claim, service connection 
for COPD is denied.  

In the absence of a well grounded claim, service connection 
for bronchitis is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

